—In a proceeding pursuant to CPLR article 75 to stay arbitration of an underinsured motorist claim, the petitioner appeals from an order of the Supreme Court, Westchester County (Silverman, J.), entered June 6, 1996, which denied its petition to stay arbitration.
Ordered that the order is reversed, on the law, with costs, and the petition to stay arbitration is granted.
Since the policy provisions in question do not provide for underinsurance motorist coverage under the circumstances of this case, and since it is undisputed that New York State does not require such coverage, the Supreme Court should have granted the petition to stay arbitration.
The petitioner’s remaining contentions are academic. Miller, J. P., Ritter, Santucci and Florio, JJ., concur.